BLAND, P. J.
Defendant owned a house and lot in the city of Springfield, Missouri. He agreed with plaintiffs, who are real estate brokers, that they might sell his house and lot on terms which would net him $1,150. Plaintiffs found a purchaser ready, willing and able to pay $1,300 for the property and notified de*151fendant of the fact and requested him to make a deed to the purchaser. Defendant agreed to make the deed and have it ready on the following day. Defendant had a wife who refused to join in the execution of a deed to the property unless her husband would give her the whole of the purchase money. Defendant thought he ought to have half but his wife would not compromise on such illiberal terms and the deal fell through for the sole reason defendant and his wife could not agree on a division of the purchase money. Plaintiff brought this suit to recover $150, the commission it was agreed they should receive for making the sale and which they would have received but for the “itching palm” of defendant’s wife. The issues were tried to the court sitting as a jury, who found the issues for defendant. The only judgment possible under the undisputed evidence is that plaintiffs recover of and from defendant the sum of $150. Wherefore the judgment is reversed and the cause remanded with directions to the circuit court to enter judgment for plaintiff for $150, with six per. cent interest thereon from the date of the commencement' of this suit.
All concur.